DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Fig. 1a-3) in the reply filed on 1/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-14 and 16 have been examined below. Claims 15, 17, and 18 have been withdrawn as not being a part of the elected species.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both a lower surface and an annular flange.  
The drawings are objected to because Fig. 7c includes two instances of reference number 32.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both a domed upper part and a softer end.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each strengthening member" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the circular flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "each strengthening member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "strengthening members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "strengthening members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the strengthening members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the strengthening members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states “each strengthening member comprises a spiral having two to four rotations about .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrer et al. (US 10596073) (hereinafter Sherrer).
Regarding Claim 1

	Sherrer teaches a feeding bottle teat (below – Fig. 6, 4B, and 4D) comprising: a body (402) having an interior cavity and an exterior surface; an inlet including a flange (426) for engagement within an aperture of a feeding bottle cap in use; and a nipple (404) including one or more outlet apertures (412) wherein the flange, the cavity, the nipple, the aperture of the feeding 

    PNG
    media_image1.png
    718
    441
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    759
    358
    media_image2.png
    Greyscale


Sherrer does not teach each strengthening member comprises a spiral having two to four rotations about the central axis.  
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the spirals having two to four rotations 

Regarding Claim 2

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the common central axis extends through a center of the nipple (404) and a center of the circular flange (426), as can be seen above.

Regarding Claim 4

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches a pattern of strengthening members (416) is denser in a region of the inner surface adjacent the nipple, as can be seen in the figures above.

Regarding Claim 5

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are equidistantly located around the inner surface adjacent the inlet and/or nipple, as can be seen in the figures above.

Regarding Claim 6

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are independently continuous, as can be seen in the figures above.

Regarding Claim 7

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches five formations (416) are provided, as can be seen in the figures above.

Regarding Claim 8

	Modified Sherrer teaches all the limitations of claim 7 as stated above. Sherrer does not teach three strengthening formations are provided. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have three strengthening formations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Applicant has not disclosed that having three strengthening formations provides an advantage, is used for a particular purpose or solves a stated problem.  Please note that in the instant application, Paragraphs [00020], [00061], and [00062], Applicant has not disclosed any criticality for the claimed limitations. As such, the claim of the teat having three strengthening formations does not provide patentable distinction over the prior art of record. See MPEP 2144.05(II)(A).

Regarding Claim 9



Regarding Claim 10

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening formations (416) are equally spaced from each adjacent spiral, as can be seen in the figures above.

Regarding Claim 11

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the separation between adjacent strengthening members (416) decreases from a vicinity of the inlet towards a vicinity of the nipple (404), as can be seen in the figures above.

Regarding Claim 12

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the strengthening members (415) comprise an odd number of spirals, as can be seen in the figures above.

Regarding Claim 13

	Modified Sherrer teaches all the limitations of claim 12 as stated above. Sherrer further teaches the strengthening members (416) comprise five spirals, as can be seen in the figures above.

Regarding Claim 14

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the exterior of the body is axially symmetrical and coaxial with the flange, as can be seen in the figures above.

Regarding Claim 16

	Modified Sherrer teaches all the limitations of claim 1 as stated above. Sherrer further teaches the nipple comprises a plurality of outlet apertures (412) (Col. 7, Ln. 40-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733